                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Kevin D. Dlxon,
                                      Case No. 2:19-cv-2415
      Petitioner,
                                      Judge Michaei H. Watson
      V.

                                      Magistrate Judge Chelsey M. Vascura
David Gray, Warden,
Beimont Correctionai Inst,

      Respondent.

                             OPINION AND ORDER

      On September 20,2019, the Magistrate Judge Issued a Report and

Recommendation ("R&R") recommending that the petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 be dismissed. EOF No. 12. Petitioner has

objected to the R&R. EOF No. 13.

      Petitioner objects to the Magistrate Judge's recommendation that his sole

claim be dismissed as procedurally defaulted. Petitioner denies engaging In any

disruptive conduct and complains that the trial judge failed to warn him that he

could be removed prior to ordering Petitioner's removal from his sentencing

hearing. He thus asserts that the trial court unconstitutionally denied him his

right to be present. Petitioner argues that he has properly preserved this claim

for review In these proceedings.

      However, the record plainly Indicates that Petitioner has waived this claim

for review In these proceedings by falling to object. The state appellate court
therefore reviewed the claim for plain error only. "The Sixth Circuit has held that

'[a] plain error analysis is not tantamount to a review on the merits,' meaning the

state appellate court's review for plain error does not imply it overlooked

Petitioner's procedural default, i.e. his failure to object at trial." Rogers v.

Westbrooks, 2019 WL 1331035, at *92 (M.D. Tenn. March 25, 2019) (citing Scott

V. Mitchell, 209 F.3d 854, 865 (6th Cir. 2000); Lundgren v. Mitchell, 440 F.3d

754, 765 (6th Cir. 2006) (holding that plain error analysis is "viewed as a court's

right to overlook procedural defects to prevent manifest injustice, but is not

equivalent to a review of the merits"). Moreover, Petitioner has failed to establish

cause for this procedural default.

      Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo

review. For these reasons and for the reasons detailed In the R&R, Petitioner's

Objection, ECF No. 13, is OVERRULED. The R&R, ECF No. 12, is ADOPTED

and AFFIRMED. This action is hereby DISMISSED.

      Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court now considers whether to issue a

certificate of appealability. See 28 U.S.C. § 2255(d). When a claim has been

denied on the merits, a certificate of appealability may issue only if the petitioner

"has made a substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a

constitutional right, a petitioner must show "that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

                                            2
a different manner or that the Issues presented were 'adequate to deserve

encouragement to proceed further.'" Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a

claim has been denied on procedural grounds, a certificate of appealablllty may

Issue Ifthe petitioner establishes that jurists of reason would find It debatable

whether the petition states a valid claim of the denial of a constitutional right, and

that jurists of reason would find it debatable whether the district court was correct

In Its procedural ruling. Id.

      This Court Is not persuaded that reasonable jurists would debate this

Court's dismissal of Petitioner's claim as waived. Therefore, the Court

DECLINES to Issue a certificate of appealablllty.

      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal

would not be In good faith and that an application to proceed In forma pauperls

on appeal should be DENIED.

      The Clerk Is DIRECTED to enter FINAL JUDGMENT.

       IT IS SO ORDERED.



                                          ICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT
